DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the thermoplastic elastomeric foam" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, on which claim 5 depends, does not recite a thermoplastic elastomeric foam. The indefinite rejection can be overcome by, for example, amending claim 5 to depend from claim 4. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seydel et al. (US 6,266,897).
Seydel et al. teach a cushioning element for use in footwear such as shoe soles (column 1, lines 14-17). The elements are comprise of, for example, foams (abstract), making them foam components. The foam components are 3D elements and will therefore necessarily have a “foam volume.” The tread surface of the elements can include ground contacting (meaning the elements have an “outward facing” surface, as this surface contacts the ground) members such as raised circles or ridges. See column 13, lines 52-55). As shown in Figure 1a, concentric circles (which correspond to the “plurality of ridges” on an outward-facing surface of instant claims 1 and 10) are formed on the element around a central origin point. See item 84 of 20b. Seydel et al. further expressly states that the element 20b has an internally structured element having a skin that makes up an outer surface 80 of the entire element 20b and a surface profiling 82 comprising raised concentric circles 84. The concentric circles correspond to “a plurality of striation bands extending outwardly from an inner portion of the component to the outer perimeter.” This meets instant claim 14. Each of the concentric circles corresponds to a “foam sub-volume,” as again, these items are expressly disclosed in Seydel to formed of, for example, foam (see abstract and entire document), and each of the concentrically extending “ridges” (item 84 of 20b in Figure 1a) extends from the origin point. 
Regarding the instantly claimed term “injection gate vestige,” this is a product-by-process limitation. The term merely appears to be referring to a point of origin from which a plurality of ridges extend concentrically outward. See, for example, Figure 18, 160g. The term is referring to an origin point from which the concentric ridges extend, regardless of whether this origin point is the result of being an “injection gate vestige.” The center of, for example, item 20b, in Figure 1a of Seydel et al., from which concentric circle ridges extend outwardly, meets “injection gate vestige,” as the center of item 20b is structurally identical to the instantly claimed “injection gate vestige.” 
In Figure 1a of Seydel, there is a single origin point from which the ridges concentrically extend outward. This meets “single gate vestige” for the reasons discussed above. 
Regarding instant claims 11, Seydel et al. specifically teaches that the 3D elements of the heel of the shoe sole can be the same or different from the forefoot elements. See column 8, lines 29-31. When the 3D elements are the same and are, for example, as shown in 20b of Figure 1, the shoe sole will have a plurality of ridges forming a series extending from a “first injection gate vestige” (see explanation above), i.e. one at the forefoot, and a second plurality of ridges forming a series extending from a “second injection gate vestige” (see explanation above). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-9, 12-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seydel et al. (US 6,266,897).
Regarding instant claims 4 and 15, Seydel et al. teaches that medium material of the invention includes a thermoplastic polymer material as a component (column 48, lines 26-29, with a specifically named example being thermoplastic elastomers (column 48, lines 30-31). When the material is a foam, the material will be “multicellular.” The foams must either be necessarily open celled or closed cell foams. Either would be at once envisaged given the teaching of “foam” in Seydel et al. 
Regarding instant claims 5 and 16, these are recited in the product-by-process format by use of the language “”wherein the thermoplastic elastomeric foam is the product of foaming a thermoplastic elastomer composition using a physical foaming agent.” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. Seydel et al. teaches foams (abstract) produced using thermoplastic elastomers (column 48, lines 30-32). These appear to be structurally identical to the thermoplastic elastomer foams of the instant claims, regardless of the blowing agent used to produce the foams. 
Regarding instant claim 6, Seydel et al. teaches that a specific type of thermoplastic elastomer is ester thermoplastic elastomer which can be reacted with other elastomers (see column 48, lines 36-40). It would have been obvious to one of ordinary skill in the art, given this teaching in Seydel et al., to use an ester thermoplastic elastomer copolymer, because  “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. There is no indication or teaching that the foams (abstract) of Seydel et al. comprise more than 5wt% of a nucleating agent, pigment, or crosslinking agent. 
Regarding instant claims 9 and 20, “in the form of a midsole” is an intended use of the cushioning element of instant claims 9 and 20. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The structure of Seydey et al. has the same structural features and can be made from the same material the foam article of the instant claims. The articles of Seydel et al. are used for shoe sole components. The articles of Seydel et al., which can be foam, are therefore capable of performing the intended use of being “in the form of a midsole.” 
Regarding instant claims 12-13, Seydel et al. specifically teaches that the 3D elements of the heel of the shoe sole can be the same or different from the forefoot elements. See column 8, lines 29-31. When the 3D elements are the same and are, for example, as shown in 20b of Figure 1, the shoe sole will have a plurality of ridges forming a series extending from a “first injection gate vestige” (see explanation above), i.e. one at the forefoot, and a second plurality of ridges forming a series extending from a “second injection gate vestige” (see explanation above). It would have been obvious to one of ordinary skill in the art to have concentric circles extend farther in a region of the foot which is larger (such as the heel), including at least 10 mm from the origin point (i.e. injection gate vestige) than a region which is smaller (i.e. the ball of the foot in the forefoot) in order to provide uniform support to the wearer for that entire region of the foot. 
Regarding instant claim 17, Seydel et al. teaches a “cover,” correspond to a skin, is present on the elements of the invention. The cover has a thickness ranging from about 1 mm to about 6 mm. See column 9, lines 26-28. This overlaps the range of instant claim 17. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Seydel et al. to produce a skin layer which meets the instant claim limitations of instant claim 17 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Regarding instant claim 18, Seydel et al. teach that substantial cushioning reduces impact, while denser foam facilitates push-off, depending on the desired characteristics for the desired sport. See column 57, lines 15-25. Based on this teaching, it would have been obvious to one of ordinary skill in the art to tailor the density, such as to the density recited in instant claim 18, if more cushioning, and therefore greater reduction in impact, is desired for the foam. Likewise, the energy efficiency is dependent on the density of the foam. One of ordinary skill in the art would readily tailor the density, and therefore necessarily the energy efficiency, of the elements (which are produced of foams) depending on the desired characteristics for the desired sport. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766